On Petition for Rehearing.
(172 Dae. 122.)
Mr. G. W. Talmage, Mr. E. J. Claussen and Mr. William Marx, for the petition.

Mr. E. T. Bolts, contra.

Department 1.
HABEIS, J.
The plaintiffs petition for a rehearing and insist that the charter amendment, upon which the *454defendant relies, was not legally adopted. The amendment in question arose out of Ordinance No. 235. The purpose of this ordinance was to enable the voters of Tillamook City to amend their municipal charter so that street improvements could be made and the cost assessed to abutting property.
Ordinance No. 235, proposing the charter amendment, was adopted by the council on March 29, 1912, and was approved by the mayor on April 1,1912. Ordinance No. 233 providing the manner of exercising the initiative and referendum powers, reserved by the Constitution to cities and towns, was adopted by the council on March 25,1912, and approved by the mayor on April 4, 1912. Ordinance No. 240, adopted by the council on-April 2, and signed by the mayor on April 4,1912, provided for the submission of Ordinance No. 235 and other designated ordinances to the legal voters at a special election to be held on April 12, 1912. Both Ordinance No. 233 and Ordinance No. 240 contained an emergency clause and since both were approved by the mayor on April 4th, both became effective on that day. The election was held as directed by Ordinance No. 240. A majority of the voters cast their ballots in favor of the adoption of Ordinance No. 235 and the mayor subsequently issued a proclamation declaring that the charter had been amended. It is conceded that all the steps required by Ordinance No. 233 were taken before holding the election on April 12th, and hence if. Ordinance No. 233 was controlling, Ordinance No. 235 was legally incorporated into and became a part of the city charter when approved by a majority of the voters.
7. Article TV, Section la, and Article XI, Section 2, of the State Constitution, adopted in 1906, set the whole sum of intramural authority at large so that the legal *455voters of cities and towns may exercise all of it or only such part of it as they may choose: State v. Port of Astoria, 79 Or. 1, 18 (154 Pac. 399); but no city or town can exercise any authority until it is first written into a charter: Robertson v. Portland, 77 Or. 121, 128 (149 Pac. 545); Rose v. Port of Portland, 82 Or. 541, 554 (162 Pac. 498); Hall v. Dunn, 52 Or. 475, 490 (97 Pac. 811, 25 L. R. A. (N. S.) 193). However, Article IV, Section la, of the State Constitution contains a specific grant of one particularized power, for it is there declared that the manner of exercising the initiative and referendum powers shall be prescribed by general laws, “except that cities and towns may provide for the manner of exercising the initiative and referendum powers as to their municipal legislation/’ This specific grant of this particularized and defined power is by force of the organic law automatically written into and is a component part of the charter of every city and town in the state, and therefore when the council adopted and the mayor approved Ordinance No. 233 they were exercising a power conferred by the charter; and this is the legal principle which underlies and supports the conclusion reached, upon the subject now under discussion, in the following precedents: State ex rel. v. Kelsey, 66 Or. 70 (133 Pac. 806); Duncan v. Dryer, 71 Or. 548 (143 Pac. 644); State v. Bozorth, 84 Or. 371 (164 Pac. 958); and Colby v. Medford, 85 Or. 485, 512 (167 Pac. 487). The charter vests the legislative power of Tillamook City in the common council, although the legal voters are also vested with legislative power: Special Laws 1903, p. 385.
8. Pursuant to the authority conferred by Article IV, Section la, the legislature enacted a general law prescribing a method for the exercise of the initiative and referendum powers: Chapter 226, Laws 1907, codi*456fied in Sections 3470 to 3483, L. O. L., inclusive. Until Tillamook City provided a method of its own it was permitted to follow the method prescribed by the legislature but when Ordinance No. 233 was enacted the city substituted, as it had a right to do, its own method for the one prescribed by the legislature: Colby v. Medford, 85 Or. 485, 512 (167 Pac. 487).
In 1903, three years before the adoption of Article IV, Section la, of the State Constitution, the legislature amended the charter of Tillamook City so as to confer upon the legal voters of the municipality authority to exercise the initiative and referendum powers as to “by-laws, ordinances and amendments thereto.” This amendment did not authorize the legal voters to amend their charter, but it merely authorized them to vote upon by-laws, ordinances and amendments to such bylaws and ordinances as might be initiated by them or referred to them; provided, however, that such by-laws, ordinances and amendments were encompassed by the charter and could be predicated upon a power granted by the charter: Special Laws 1903, p. 385. If it can be said that the charter amendment of 1903 prescribes a method for exercising the initiative and referendum powers it does not follow that this method necessarily applies to the exercise of the initiative and referendum powers when the voters amend their charter for the reason that the act of 1903 purports to apply only to by-laws and ordinances, as distinguished from charter amendments. The amendment of 1903 was written with reference to the then provisions of the Constitution ; and it must be remembered that it was not until 1906 that cities and towns were authorized to amend their own charters.
9. It may be assumed, however, for the purposes of the instant case that the legislative act of 1903 pre*457scribed the manner in which the initiative and referendum powers should be exercised both in passing ordinances and in amending the charter. If the charter did so provide it was by force of an act of the legislature; but when the State Constitution was amended in 1906 this amendment to the Constitution by its own force amended the charter of every city and town in the state so as to enable all cities and towns to prescribe their own method for exercising the initiative and referendum powers. "When Ordinance No. 233 was enacted it was adopted pursuant to a power that had been written into the charter in 1906 and consequently Ordinance No. 233 not only superseded Chapter 226, Laws of 1907, but it also supplanted the method fixed by the legislature in 1903.
10. It is true that Ordinance No. 235 was signed by the mayor on April 1st and that neither Ordinance No. 233 nor Ordinance No. 240 was approved by the mayor until April 4th, but it is also true that between April 1st and April 4th nothing further had been done with Ordinance No. 235. The city council has authority to call a special election and submit designated ordinances to the legal voters. Ordinance No. 233, prescribing the manner of exercising the initiative and referendum powers, and Ordinance No. 240, calling a special election, became effective on the same day and hence Ordinance No. 233 would govern the manner in which the measures designated in Ordinance No. 240 should be submitted. In brief, Ordinance No. 233 fixed the method for submitting Ordinance No. 235 to the voters, and since all the steps prescribed by Ordinance No. 233 were taken it follows that Ordinance No. 235 was legally adopted.
After examining all the suggestions concerning the several questions discussed in the petition for a rehear*458ing we come to the same conclusions announced in the original opinion and the petition is therefore denied.
Affirmed. Rehearing Denied.
McBride, 0. J., Burnett and Benson, JJ., concur.